925 F.2d 1456Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re GRAND JURY, 89-4, JOHN DOE # 2, A89-098.UNITED STATES of America, Plaintiff-Appellee,v.UNDER SEAL, Defendant-Appellant.
No. 90-5907.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 20, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CR-89-4)
Under Seal, appellant pro se.
Mark Joseph Hulkower, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant in this case seeks to overturn three orders of the district court which granted a motion to compel testimony in a grand jury proceeding, and denied motions to quash a subpoena ducas tecum and for a stay pending appeal.  The target of the grand jury proceeding has been indicted, convicted and sentenced.  This appeal is, therefore, moot.    See In re Grand Jury Subpoena Dated June 5, 1985, 825 F.2d 231 (9th Cir.1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.